a

of

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

VS. Case No. 8:07-cr-203-T-27AEP

ADRIAN LORENZO THOMAS

 

ORDER

BEFORE THE COURT is Defendant’s Motion to Reduce Sentence Pursuant to the First
Step Act of 2018 (Dkt. 120). A response is unnecessary since Defendant includes the United States’
position on the motion. Upon consideration, the motion is GRANTED. Defendant’s sentences on
Counts One, Three and Four are reduced to 211 months, concurrent, followed by concurrent 6 year
terms of supervised release.

Defendant stands convicted of possession with intent to distribute cocaine base (Counts
One and Three), and possession with intent to distribute cocaine (Count Four) (Dkt. 66). He was
sentenced to 294 months on each count, concurrent, and concurrent terms of supervised release of
8 years on Counts One and Three and 6 years on Count Four (Dkt. 76).! He requests a reduction
to 188 months. The United States agrees that Defendant is eligible for a sentence reduction under
the First Step Act and does not oppose a reduction to 211 months.

Section 404 of the First Step Act, Pub. L. No. 115-391, made retroactive the reduction in
statutory penalties modified by the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta.
2372 (2010). See First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018). The offenses in
Counts One and Four are “covered” offenses as defined in Section 404, as the statutory penalties

for those offenses were modified by the Fair Sentencing Act of 2010.

 

'Defendant’s guidelines range was 360 months to life, based on a Total Offense Level 37, Criminal History
Category VI. The sentencing court varied downward three levels to a range of 262 to 327 months and imposed a mid-
range sentence of 294 months (Dkt. 77, p. 17-18).
In accordance with this Court’s Omnibus Order (Case No. 8:19-mc-10-T-23), the United
States Probation Office submitted a memorandum advising that Defendant is eligible for a sentence
reduction under the First Step Act (Dkt. 118). Probation correctly determines that retroactive
application of the Fair Sentencing Act results in an amended guideline range of 262-327 months,
followed by terms of supervised release of at least 6 years on all counts. After applying a
comparable three level variance for the 1:1 ratio of cocaine base to cocaine, Probation determines
that the guidelines range is 188-235 months, based on a Total Offense Level 31, Criminal History
Category VI, and that a mid-range sentence is 211 months.

After considering the factors in 18 U.S. C. § 3553(a) (including the need to reflect the
seriousness of the offense, promote respect for the law, provide deterrence and to protect the
public), Defendant’s conduct while in prison, and the intent of his original sentence, his sentences
on Counts One, Three and Four are reduced to 211 months, concurrent, followed by concurrent 6
year terms of supervised release. All other terms and conditions of the Judgment remain in full
force and effect.

Defendant’s request for a hearing is DENIED. Defendant’s pro se “Motion Requesting
reduction in Sentence Pursuant to S.756, First Step Act, Passed Into Law December 21, 2018”
(Dkt. 115) is DENIED as moot.

DONE AND ORDERED this Ltn day of February, 2020.

<JAMES D. WHITTEMORE
United States District Judge

Copies to: Defendant, Counsel of Record, U.S. Probation Office
